In a letter dated September 5, 2003, to the Clerk of the Appellate Courts, respondent Michael B. Dunalewicz, of Topeka, Kansas, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2002 Kan. Ct. R. Annot. 275).
At the time the respondent surrendered his license, there were twenty-seven complaints, seven of which were set for formal hearing before a panel of the Kansas Board for Discipline of Attorneys. The complaints contained allegations of lack of competence, lack of diligence, failure to communicate with clients, failure to return unearned retainers, dishonesty, and failure to cooperate in the disciplinary process.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Michael B. Dunalewicz be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Michael B. Dunalewicz from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279).